
	
		I
		111th CONGRESS
		1st Session
		H. R. 392
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Blunt (for
			 himself, Mr. Kirk,
			 Mr. Hensarling,
			 Mr. McHenry,
			 Mr. Conaway,
			 Mr. Franks of Arizona,
			 Mr. Akin, Mr. Upton, Mr.
			 Sensenbrenner, Mr. Petri,
			 Mr. Jones,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mr. Whitfield,
			 Ms. Fallin,
			 Mr. Kline of Minnesota,
			 Mr. Roskam,
			 Mr. Linder,
			 Mr. Herger,
			 Mr. Cole, and
			 Mr. Rehberg) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to provide for a reduction in
		  the number of boutique fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Boutique Fuel Reduction Act of
			 2009.
		2.Temporary
			 waiversSection
			 211(c)(4)(C)(ii)(II) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)(ii)(II)) is
			 amended by inserting after equipment failure the following:
			 , unexpected problems with distribution or delivery equipment that is
			 necessary for transportation and delivery of fuel or fuel
			 additives.
		3.Reduction in
			 number of boutique fuelsSection 211(c)(4)(C) of the Clean Air Act
			 (42 U.S.C. 7545(c)(4)(C)) is amended as follows:
			(1)By redesignating the clause (v) added by
			 section 1541(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat.
			 1106) as clause (vi).
			(2)In
			 clause (vi) (as so redesignated)—
				(A)in subclause (I)
			 by striking approved under this paragraph as of September 1, 2004, in
			 all State implementation plans and by inserting in lieu there of
			 set forth on the list published under subclause (II) (or on the revised
			 list referred to in subclause (III) if the list has been revised)
			 ;
				(B)by amending
			 subclause (III) to read as follows:
					
						(III)The Administrator shall, after notice and
				opportunity for comment, remove a fuel from the list published under subclause
				(II) if the Administrator determines that such fuel has ceased to be included
				in any State implementation plan or is identical to a Federal fuel control or
				prohibition promulgated and implemented by the Administrator. The Administrator
				shall publish a revised list reflecting the reduction in the number of
				fuels.
						;
				(C)in subclause (IV)
			 by striking Subclause (I) and inserting Neither subclause
			 (I) nor subclause (V) and by striking not and by
			 striking if such new fuel; and
				(D)by amending
			 subclause (IV) to read as follows:
					
						(IV)Subclause (I) shall not limit the
				Administrator's authority to approve a control or prohibition respecting any
				new fuel under this paragraph in a State implementation plan or revision to a
				State implementation plan if such new fuel completely replaces a fuel on the
				list published under subclause (II) (or the revised list referred to in
				subclause (III) if the list has been revised) and if the Administrator, after
				consultation with the Secretary of Energy, publishes in the Federal Register
				after notice and comment a finding that, in the Administrator's judgment, such
				control or prohibition respecting such new fuel will not cause fuel supply or
				distribution interruptions or have a significant adverse impact on fuel
				producibility in the affected area or contiguous
				areas.
						.
				
